— Judgment, Supreme Court, New York County (Jay Gold, J.), rendered May 15, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a predicate felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
The sole issue on appeal is the propriety of the trial court’s determination to substitute a sworn juror by the first alternate, following the sworn juror’s failure to appear in court for continued service.
We find that in the circumstances herein, the trial court appropriately exercised its discretion in dismissing the sworn juror on grounds of unavailability, over objection of counsel, after setting forth particularized findings of fact on the record. As stated on the record and as supported thereby, the sworn juror had demonstrated unreliability for continued service by leaving town without advance notice to the court, after earlier claiming flu sickness, and then arranging for a person identifying herself as that juror’s sister to telephone the court to advise only that the sworn juror had left town for an unspecified destination, on unspecified "personal business”, and would *483return four days later at an unspecified time (see, People v Page, 72 NY2d 69, 73-74). Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Rubin, JJ.